Case 1:15-mc-01404-CKK Document 446 Filed 08/10/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE DOMESTIC AIRLINE TRAVEL MDL Docket No. 2656
ANTITRUST LITIGATION Misc. No. 15-1404 (CKK)

 

This Document Relates To:

ALL CASES.

 

 

_ORDER REGARDING CASE SCHEDULE
The Court, having considered the parties’ Joint Status Report Regarding Case Schedule,
hereby ORDERS:

The following shall be the schedule for the briefing of any motion(s) for summary

 

 

 

 

 

 

 

 

judgment:

Litig ation E: vent Paints ale Date | :

Period for the completion of expert depositions September 15, 2020 through
November 30, 2020

Motion(s) for Summary Judgment December 16, 2020

Opposition(s) to Summary Judgment March 10, 2021

Reply to Summary Judgment April 30, 2021

Oral argument on Summary Judgment Motion(s) To be set by the Court

Class Certification Schedule TBD following Court Order | Parties to meet and confer after

on Summary Judgment the Court’s decision on motion(s)
for summary judgment

 

 

 

 

 

' The parties shall be limited to one deposition of each merits expert. No party will submit or file
any additional expert reports, via declaration, affidavit or otherwise, in connection with any
summary judgment briefing. In addition, no Daubert motions/challenges will be entertained by
the Court during the summary judgment phase of the litigation. This Order shall not, however,
prejudice the rights of the parties to bring Daubert motions/challenges as to any expert in
conjunction with class certification briefing and/or trial.

1
Case 1:15-mc-01404-CKK Document 446 Filed 08/10/20 Page 2 of 4

As indicated, upon the Court’s decision on the motion(s) for summary judgment, the

parties shall meet and confer and present to the Court a schedule for class certification.

IT ISSO ORDERED

Dated: % -\G - d9 Xs / s/
HON. COLKEEN KOLLAR-KOTELLY
United States District Judge.

 
Case 1:15-mc-01404-CKK Document 446 Filed 08/10/20 Page 3 of 4

COUNSEL TO BE NOTIFIED OF ENTRY OF ORDER

James P. Denvir (D.D.C. No. 225359)
Michael S. Mitchell (D.D.C. No. 986708)
Abby L. Dennis (D.D.C. No. 994476)
BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, NW
Washington, D.C. 20005

Telephone: (202) 237-2727
Facsimile: (202) 237-6131
jdenvir@bsfllp.com
mmitchell@bsfllp.com
adennis@bsfllp.com

Counsel for Delta Air Lines, Inc.

Kent A. Gardiner (D.D.C. No. 432081)
Cheryl A. Falvey (D.D.C. No. 414277)
David M. Schnorrenberg (D.D.C. No. 458774)
Luke van Houwelingen (D.D.C. No. 989950)
CROWELL & MORING LLP

1001 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

Telephone: (202) 624-2500

Facsimile: (202) 628-5116
kgardiner@crowell.com
cfalvey@crowell.com
dschnorrenberg@crowell.com

Counsel for United Airlines, Inc.

Michael D. Hausfeld

Hilary K. Scherrer

Paul Gallagher

HAUSFELD LLP

1700 K Street NW, Suite 650
Washington, DC 20006
Telephone: (202) 540-7200
mhausfeld@hausfeld.com
hscherrer@hausfeld.com
pgallagher@hausfeld.com

Jeannine Kenney

Katie R. Beran

Molly C. Kenney
HAUSFELD LLP

325 Chestnut Street, Suite 900
Philadelphia, PA 19106
Telephone: (215) 985-3270
jkenney@hausfeld.com
kberan@hausfeld.com
mkenney@hausfeld.com

Michael P. Lehmann

Bonny E. Sweeney

Seth Gassman

HAUSFELD, LLP

600 Montgomery Street, Suite 3200
San Francisco, CA 94111
Telephone: (415) 633-1908
mlehmann@hausfeld.com
bsweeney@hausfeld.com
sgassman@hausfeld.com

Adam J. Zapala

Elizabeth T. Castillo

COTCHETT, PITRE & McCARTHY, LLP
840 Malcolm Road, Suite 200

Burlingame, CA 94010

Telephone: (650) 697-6000
azapala@cpmlegal.com
ecastillo@cpmlegal.com
Case 1:15-mc-01404-CKK Document 446 Filed 08/10/20 Page 4 of 4

Alexander E. Barnett

COTCHETT, PITRE & McCARTHY, LLP
40 Worth Street, 10th Floor

New York, NY 10013

Telephone: (212) 201-6820
abarnett@cpmlegal.com

Co-Lead Interim Class Counsel
